Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species IV (the device shown in figure 10) in the reply filed on 8/15/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12-16, 22, 23, 25, 26, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whatley (5279051).
     Whatley shows A device (see figure 5A) for easing foot entry into an article of footwear and
configured to surround a portion of a foot-receiving cavity at a heel region of the article of
footwear, the device comprising:
a control bar (82 or 84) having:
a center segment (rear portion of either 82 or 84);
a medial side arm (shown in figure 5A) extending downwardly and forwardly from the center segment,
wherein the medial side arm is wider in a longitudinal direction at a terminal end of the
medial side arm than at the center segment (shown in figure 5A); and
a lateral side arm (see figure 5A) extending downwardly and forwardly from the center segment,
wherein the lateral side arm is wider in a longitudinal direction at a terminal end of the
lateral side arm than at the center segment (see figure 5A);
wherein the device includes a medial terminal end (see ends of 82 and/or 84) and a lateral terminal end (inherent ends of 82 and 84 on the opposite side from shown in figure 5A), and the
device defines a gap between the medial terminal end and the lateral terminal end (where the shoe is located between the ends of 82 and 84); and
wherein the medial side arm and the lateral side arm bend and the center segment pivots
downward and rearward relative to the terminal end of the medial side arm and the terminal end
of the lateral side arm under an applied force to a loaded position, storing potential energy that
returns the center segment to an unstressed position upon removal of the applied force (inherent function of figure 5A also discussed in Whatley throughout the Patent ) as claimed.
     In reference to claims 2-4, see figure 5A.
     In reference to claim 12, Whatley shows (see figure 5A) An article of footwear comprising:
a footwear upper defining an ankle opening;
a sole structure (90) secured to and underlying the footwear upper;
a heel spring device (82 and/or 84) comprising a control bar having:
a center segment (rear portion of 82 or 84) secured to the footwear upper rearward of the ankle opening;
a medial side arm (side portions of 82 and 84) extending downwardly and forwardly from the center segment along a medial side of the footwear upper;
a lateral side arm (side portion of 82 and 84) extending downwardly and forwardly from the center segment along a lateral side of the footwear upper;
a medial terminal end of the heel spring device terminating on and secured to a
medial side wall of the sole structure (see figure 5A and column 6 lines 28-37 and column 7 lines 1-3), a lateral terminal end of the heel spring device terminating on and secured to a lateral side wall of the sole structure (opposite side of what is shown in figure 5A), and the heel spring device defining a gap (where the shoe is located between the ends of 82 and 84) between the medial terminal end of the heel spring device and the lateral terminal end of the heel spring device; and
wherein the control bar pivots rearward under an applied force to a loaded position,
storing potential energy that returns the control bar to an unstressed position upon removal of the
applied force, the footwear upper moving with the control bar (inherent function also discussed in Whatley throughout the Patent) as claimed.
     In reference to claims 13-16, 22, 23, 25, 26, and 29, see figure 5A.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whatley ‘051.
     Whatley as discussed above shows footwear substantially as claimed except for the sole structure having a recess for receiving the control bar in the embodiment shown in figure 5A.  Whatley teaches providing recesses in a sole structure (see figures 6B-6E) for receiving a control bar.  It would have been obvious to provide recesses in the sole structure of Whatleys’ footwear embodiment shown in figure 5A to receive the control bar as taught by Whatley in figures 6B-6E to provide a secure attachment.
Allowable Subject Matter
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732